DETAILED ACTION
Specification
The substitute specification filed 2/11/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Janet Embretson on 12/7/2021.

The application has been amended as follows: 

Claims 1-4 and 8-13 have been rewritten as:

---------------
1.	A method to isolate a plurality of compounds having anti-viral activity, comprising:
a) providing a cranberry or cranberry seed extract dissolved or suspended in water, alcohol or in a water alcohol mixture;
b) separating the extract on a C18 column into one or more fractions;
c) separating the one or more fractions from the C18 column on a cationic ion exchange column, thereby providing one or more fractions from the cationic ion exchange column;
d) separating the one or more fractions from the cationic ion exchange column on a C8 column into a plurality of fractions; and
e) collecting one or more fractions from the C8 column having at least 80% by weight of a plurality of compounds that has anti-viral activity.



3.	The method of claim 1, further comprising subjecting the at least one isolated fraction to rotavapping at 40°C. 

4.	The method of claim 1, further comprising lyophilizing the at least one isolated fraction.

8.	The method of claim 1, wherein the at least one isolated fraction has at least about 95% of the compounds with anti-viral activity.

9.	The method of claim 1, wherein the extract is the cranberry extract.

10.	The method of claim 1, wherein the extract is the cranberry seed extract.

11.	The method of claim 1, further includes a plurality of chromatographic separation techniques are employed to isolate the at least one fraction in step e.

12.	The method of claim 11, wherein the separation techniques include solid phase exchange, ion exchange chromatography, high performance liquid chromatography or simulated moving bed chromatography.

13.	The method of claim 1, wherein the isolated at least one fraction contains a flavonol, proanthocyanin, diterpenoid epoxide, or phenylpropanoid.
-----------------------


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest the instantly claimed invention of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-5 and 7-13 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/Primary Examiner, Art Unit 1699